Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered October 3, 2011, which, to the extent appealed from as limited by the briefs, denied defendants’ motions to dismiss *510the complaint based on lack of capacity to sue, unanimously affirmed, without costs.
“It is well settled that the failure to schedule a legal claim as an asset in a bankruptcy proceeding deprives the debtor of standing to raise it in a subsequent legal action” (Barranco v Cabrini Med. Ctr., 50 AD3d 281, 281-282 [2008]; see Gazes v Bennett, 38 AD3d 287 [2007]). Neither ignorance of the law nor inadvertent mistake excuses a plaintiffs failure to list such a claim as a potential asset in the bankruptcy petition (see Dynamics Corp. of Am. v Marine Midland Bank-N.Y., 69 NY2d 191, 196-197 [1987]; Gray v City of New York, 58 AD3d 448, 449 [2009], lv dismissed in part and denied in part 12 NY3d 802 [2009]).
However, on this record, it is unclear whether plaintiff knew or should have known of the facts allegedly giving rise to her dental malpractice claim (cf. Whelan v Longo, 7 NY3d 821 [2006]). It was not until plaintiff began treating with an endodontist on March 30, 2005, after the date of her discharge in bankruptcy, that she discovered the presence of a “metal file” or “pin” in her canal or gum. Although plaintiff testified that she did not list her dental malpractice claim as a contingent claim on her bankruptcy petition because she “didn’t know [she] had to,” it is unclear at this juncture whether her response was due to a lack of awareness of the law or of the facts underlying her claim. Concur — Mazzarelli, J.P., Friedman, Richter and Abdus-Salaam, JJ.